Citation Nr: 0806188	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  99-04 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of June 2005.  This matter 
was originally on appeal from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In the March 1998 rating decision, the RO granted entitlement 
to special monthly compensation based on the need for regular 
aid and attendance of another person, effective January 29, 
1996.  In another rating decision dated in March 1998, the RO 
proposed terminating the special monthly compensation based 
on the need for regular aid and attendance.  The veteran 
appealed this proposal in a notice of disagreement dated in 
April 1998.  The RO ultimately terminated the benefits in a 
rating decision dated in May 1998.  The appeal of the 
termination of special monthly compensation is presently 
before the Board.  

The Board previously remanded a claim of entitlement to 
service connection for ischemic heart disease.  In a rating 
decision dated in May 2006, the Huntington, West Virginia RO 
granted that claim.  That issue, therefore, is no longer 
before the Board.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran does not have a single disability rated at 
100 percent.

3.  The veteran's service-connected disability has rendered 
him unable to independently perform daily functions of self-
care and to protect himself from the hazards and dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have been approximated, 
effective September 28, 2005.  38 U.S.C.A. §§ 1114(l), 
1502(b) and (c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  The veteran was provided appropriate notice in 
correspondences dated in September 2003 and June 2006.  In 
these documents, the AOJ advised the veteran of what the 
evidence must show to establish entitlement to special 
monthly compensation based on need for regular aid and 
attendance.  The AOJ advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The AOJ also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.  Although the veteran was not provided with fully 
compliant notice prior to the initial AOJ decision, the Board 
finds no resulting prejudice.  After the veteran received 
fully compliant notice, he had opportunity to submit evidence 
and argument on his behalf.  After receiving additional 
correspondence from the veteran, the AOJ reconsidered the 
claim and issued a supplemental statement of the case (SSOC).  
The veteran has been provided with meaningful opportunity to 
participate in the adjudication process upon receiving fully 
satisfactory notice.    

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has also been provided with multiple VA 
examinations during the course of this appeal.  The most 
recent VA examinations were conducted in September 2005 in 
compliance with the Board's previous remand.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria and Analysis

The veteran claims entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to his 
service-connected disabilities. 

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2007).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  38 C.F.R. 
§ 3.352(a) (2007).  "Bedridden" will be a proper basis for 
the determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2007).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2007).

The veteran is currently service-connected for the following 
disabilities: plasmacytoma of second lumbar vertebra with 
compression fracture due to herbicide exposure (rated 60 
percent disabling), coronary artery disease (rated as 60 
percent disabling), diabetes mellitus type II (rated as 20 
percent disabling), carpal tunnel syndrome, left (rated as 10 
percent disabling), carpal tunnel syndrome, right (rated as 
10 percent disabling), peripheral neuropathy right lower 
extremity (rated as 10 percent disabling), peripheral 
neuropathy left lower extremity (rated as 10 percent 
disabling), residual scar left iliac bone graft sight (rated 
as noncompensable), sexual dysfunction (rated as 
noncompensable), postherpetic neuralgia (rated as 
noncompensable), and bilateral diabetic retinopathy (rated as 
noncompensable).  

The veteran is not entitled to special monthly compensation 
based on total disability plus additional disability ratable 
at 60 percent or by being permanently housebound.  38 
U.S.C.A. § 1114(s) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.350(i) (2007).  Special monthly compensation on this basis 
requires at least one disability rated as 100 percent 
disabling.  Although the veteran has combined disabilities 
totaling 100 percent, the highest single disability is rated 
as only 60 percent disabling.  For this reason, special 
monthly compensation is not warranted under 38 U.S.C.A. § 
1114(s) (West 2002 & Supp. 2007). 

The Board finds, however, that entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person is warranted, beginning September 28, 2005.  
Although the evidence fails to show that the veteran has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, is blind in both eyes, or is 
permanently bedridden, the criteria for showing factual need 
of regular aid and attendance is shown.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350(b), 3.352(a) (2007).  

There is a substantial amount of medical evidence in the 
claims file pertaining to whether the veteran is in factual 
need of aid and attendance.  This evidence consists primarily 
of numerous VA examination reports and VA progress notes.  
Upon reviewing this evidence, it appears that the need for 
regular aid and attendance is presently shown.  For example, 
in a VA aid and attendance examination report, dated in 
September 2005, Dr. J.A. concluded that the veteran was 
unable to care for himself, was unable to make sound 
decisions, and was unable to protect himself from the hazards 
of daily life.  Dr. J.A. also concluded that the veteran 
would show progressive decline over time and that it was more 
likely than not he would require increasing supervision.  In 
a VA neurological examination report dated in September 2005, 
K.Z., Physician Assistant, Certified, concluded that because 
of the veteran's disabilities, he was incapable of taking 
care of himself, needing 24 hour supervision and care.  

What is less clear from the evidence, however, is whether the 
veteran's need for regular aid and attendance is due solely 
to his service-connected disabilities or whether it is due to 
a combination of both service and nonservice-connected 
conditions.  In the September 2005 VA neurological 
examination report, K.Z. cited dementia, diabetic sensory 
neuropathy, and persistent right L1 distribution postherpetic 
neuralgia as disabilities preventing the veteran from taking 
care of himself.  Dementia, however, is not one of the 
veteran's service-connected disabilities.  In the September 
2005 aid and attendance examination report, Dr. J.A. cited 
coronary artery disease, diabetes, peripheral vascular 
disease, organic brain disease, and plasmacytoma as medical 
problems contributing to the veteran's inability to care for 
himself.  Organic brain disease, however, is not a condition 
for which the veteran is service-connected.

Although some of the medical evidence indicates that the 
veteran's need for aid and attendance is a product of both 
service and nonservice-connected conditions, there is at 
least some evidence that it is due solely to service-
connected disability.  In a report dated in September 2006, 
K.Z. clarified what she had reported previously in September 
2005.  K.Z. explained that the disabilities directly related 
the veteran's service-connected plasmacytoma included 
peripheral neuropathy, manifested as decreased sensation in 
the feet and persistent numbness and pain in the right L1-L2 
distribution of the leg.  These findings, K.Z. explained, 
would impact the veteran's ability to ambulate safely without 
the assistance of another and increased his risk of falling.  
K.Z. also noted the veteran's reports of frequent stumbling, 
poor balance, and near falls.  Based on these symptoms, K.Z. 
concluded, the veteran required the aid and attendance of a 
caregiver.

Based on K.Z.'s reports, the Board concludes the veteran is 
in need of regular aid and attendance solely due to service-
connected disability; namely, his plasmacytoma and its 
complications.  The Board has also considered VAMC neurology 
notes, dated in November 2006 and April 2007.  In both notes, 
Dr. J.B. reported that the veteran had subjective complaints 
of gait problems, but that he could detect no objective gait 
abnormalities on examination.  The lack of any objective gait 
abnormalities weighs heavily against the veteran's claim, 
particularly because K.Z.'s opinion was based primarily on 
the veteran's reported stumbling, poor balance, and near 
falls.  Despite this discrepancy in the medical evidence, the 
Board finds there to be enough evidence in support of the 
claim to justify a grant of benefits sought.  According to 
her report, K.Z. observed that the veteran ambulated with a 
cane, a reduced stride length, and a stooped posture.  K.Z. 
also noted that the veteran turned slowly and had "some 
difficulty" standing on heels and toes.  Thus, it appears 
that K.Z. based her opinion on both subjective complaints and 
her own observations with regards to the veteran's gait 
abnormalities.  The record includes other objective findings 
of gait abnormalities providing further support for K.Z.'s 
opinion.  For example, Dr. J.A. described the veteran's gait 
as "unsteady" in the September 2005 VA aid and attendance 
examination report.    

The Board concludes that the disability picture presented is 
one showing a regular need for aid and attendance.  It is 
apparent that the veteran would be unable to perform the 
necessary daily functions of life without an assistant, and 
to do so, would be hazardous.  For these reasons, the Board 
finds that the criteria for special monthly compensation 
based on the need for regular aid and attendance have been 
approximated, effective September 28, 2005, the date of 
K.Z.'s neurological examination report.  

In granting special monthly compensation for aid and 
attendance beginning September 28, 2005, the Board declines 
to grant special monthly compensation prior to that date.  It 
is not ascertainable from the record whether prior to 
September 28, 2005, the veteran met the criteria for factual 
need of regular aid and attendance, and if so, whether it was 
solely due to service-connected disability.  In an October 
1998 VA examination report, Dr. A.M. noted that the veteran 
needed assistance dressing, bathing, and attending to the 
wants of nature, but also noted that he was able to walk a 
block, drive short distances, and shave on his own.  In a VA 
aid and attendance examination report dated in August 2000, 
Dr. G.G. stated that the veteran was unable to protect 
himself from the hazards of daily life because of poor 
balance and dizzy spells.  The dizzy spells, however, were 
not attributable to service-connected disabilities and 
instead, were of unknown etiology.  A VA neurology report at 
that time also failed to link dizzy spells and poor balance 
to a service-connected disability.  Without competent medical 
evidence showing factual need for regular aid and attendance 
solely due to service-connected disability prior to September 
28, 2005, the Board declines to grant special monthly 
compensation prior to that date.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted, effective 
September 28, 2005.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


